United States Court of Appeals
                       For the First Circuit

No. 11-1115

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                  ZHEN ZHOU WU, a/k/a ALEX WU,

                        Defendant, Appellant.

No. 11-1141

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                  YUFENG WEI, a/k/a ANNIE WEI,

                        Defendant, Appellant.


                               ERRATA


     The opinion of this Court, issued on March 19, 2013, should be

amended as follows.

     On page 21, line 3 of 1st full paragraph, replace "Richardson

Electronic" with "Richardson Electronics".